Citation Nr: 0831271	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-28 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  The current medical evidence does not show that veteran 
has a hearing loss disorder as defined by the VA.

2.  The current medical evidence does not show the presence 
of a tinnitus disorder.

3.  The preponderance of the evidence is against a finding: 
that any hypertension disorder was present in service; that 
any current hypertension disorder is related to service; and 
that any hypertension disorder manifested itself to a 
compensable degree within a year following separation from 
active duty.	


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.  A hypertension disorder was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

Here, VA notified the veteran of required notice in letters 
dated in September 2004 and September 2005.  The first letter 
was issued before the initial (rating) decision.  Prior to 
the initial rating decision, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim.  In this regard, the RO requested that the veteran 
complete a VA Form 21-4142 in order for VA to obtain private 
medical records that might assist the veteran's claim; 
however, the veteran did not such form.  The RO did not 
notify the veteran prior to the rating decision as to how 
disability ratings and effective dates are assigned; however, 
as the claims for service connection are denied below, the 
absence of notice on these down-stream elements is not 
prejudicial to the veteran.  The RO did notify the veteran of 
the need to submit all pertinent evidence in his possession.  
After the RO provided all required notice, the RO 
readjudicated the appealed claim in a January 2008 
supplemental statement of the case.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.  The Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  

II. Law and regulations

VA pays compensation for disability related to the veteran's 
military service, in other words, for service-connected 
disability.  38 C.F.R. § 3.4(a).  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

To establish service connection, the record must show: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, including "other" organic 
diseases of the nervous system such as sensorineural hearing 
loss, and hypertension, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

III.  Bilateral Hearing Loss and Tinnitus

The veteran maintains that he has bilateral hearing loss and 
tinnitus that are both due to service.  As explained below, 
service connection is not warranted for bilateral hearing 
loss or for tinnitus because the current medical evidence 
does not show the presence of either disorder.

With respect to the hearing loss claim, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  On a whispered voice 
test, which generally was previously found in some service 
medical examination reports, a finding of 15/15 is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).

The veteran's contention, as referenced by his wife in a lay 
statement, is that the veteran has bilateral hearing loss and 
tinnitus disabilities resulting from exposure to loud noises 
during training in service.  The veteran is competent to 
describe his exposure to loud sounds, and he is also 
competent to testify as to his experience of ringing in the 
ears during and after service.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  

In addition, the veteran's DD Form 214 shows that his 
military occupational specialty was petroleum storage 
specialist, and that he served in Vietnam during the Vietnam 
Era, and was trained in the use of an M-14 rifle.  These 
elements are consistent with the veteran's claim of noise 
exposure.  Therefore, the Board concedes that the veteran was 
exposed to loud noise in service.

On review of the service medical records, however, none 
showed any complaints of hearing difficulties including 
tinnitus.  At the time of the veteran's pre-induction 
examination in February 1966, the audiometric readings after 
conversion to ISO units revealed pure tone thresholds of 30, 
25, 25, and 20 decibels in his right ear, and 30, 25, 25, and 
20 decibels in his left ear, at 500, 1,000, 2,000, and 4000 
Hertz, respectively; with no readings recorded at 3000 Hertz.

This reflects that prior to entering service the veteran had 
some degree of hearing loss, but that a hearing loss as 
defined under 38 C.F.R. § 3.385 did not preexist service.  
See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 
(1993).  Further, at the time of the veteran's April 1968 ETS 
(expiration of term of service) examination before discharge, 
he made no complaints of any hearing loss or ear trouble.  At 
that time, examination of his hearing was by measuring 
whispered voice and spoken voice; and all results for both 
ears were 15/15, which is considered normal.  Evaluation of 
the ears and drums were normal.  There is also no evidence of 
sensorineural hearing loss within the first year after 
service so as to warrant service connection on the basis of 
the relevant regulatory presumption.  See 38 C.F.R. §§ 3.307, 
3.309.
 
Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court of Appeals 
for Veterans Claims' holding in Hensley, service connection 
may still be established if it is shown that a current 
hearing loss is related to service.  The veteran is not 
required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  

So if a hearing loss as defined under 38 C.F.R. § 3.385 is 
shown after service, and that hearing loss is shown by 
medical evidence to be related to service, then VA can grant 
service connection for a hearing loss.  Similarly, if a 
current tinnitus disorder is shown by medical evidence, and 
is shown by medical evidence to be linked to service, then VA 
can grant service connection for that disability.

Following service, the medical evidence on file consists of 
private treatment records dated from June 1980 to September 
2006; and reports of VA examinations in January and March 
2007 on other matters.  None of the medical records after 
service contain any indications of a hearing loss disorder or 
of a tinnitus disorder.  There are no relevant complaints or 
findings or evidence of treatment; and importantly, there are 
no diagnoses of a hearing loss as defined by 38 C.F.R. § 
3.385, or of tinnitus.  

In sum, the veteran's service medical records do not show 
that he was treated for complaints involving his hearing or 
tinnitus during service, or that a diagnosis of hearing loss 
or tinnitus was rendered then.  At the time of his ETS 
examination just prior to discharge from service, no 
audiometric testing was conducted, but whispered voice and 
spoken voice tests were normal (15/15).  There are no medical 
records after service showing either a current hearing loss 
as defined by 38 C.F.R. § 3.385, or tinnitus.  Though the 
veteran is competent to describe associated symptoms, he is 
not competent to make a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  
 
In short, there is no evidence of a current hearing loss 
disability or tinnitus disability for which service 
connection may be granted.  The preponderance of the evidence 
is against the claims for service connection for bilateral 
hearing loss and for tinnitus.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran essentially claims that due to service, he has 
hearing loss, which is severe enough to be service-connected, 
and that he has tinnitus.  This assertion, standing alone, 
however, is insufficient to establish service connection.  
Rather, the evidence would have to also show that the veteran 
currently has tinnitus and a chronic hearing loss disability, 
as defined by 38 C.F.R. § 3.385, which were caused by an 
inservice injury or disease.  The veteran is competent to 
describe symptoms that are capable of lay observation, which 
to a degree would include symptoms as to hearing acuity and 
tinnitus.  As a layman, however, he is not competent to give 
a medical opinion on either diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Hypertension

The veteran maintains that he has a hypertension disability 
that is related to service.  As explained below, service 
connection for hypertension is not warranted because the 
preponderance of the evidence is against a finding that any 
hypertension disorder was present in service, or is otherwise 
related to service, or that any hypertension disorder 
manifested itself to a compensable degree within a year 
following separation from active duty.

There is no indication in the service medical records 
referable to high blood pressure or hypertension otherwise.  
At both the February 1966 pre-induction examination and at 
the April 1968 ETS examination, the veteran reported that he 
had not had high blood pressure.  At both examinations the 
evaluation of the heart and vascular system was normal.  
Blood pressure was measured as 130/86 and 124/84 at the 
February 1966 and April 1968 examinations, respectively.

Following service, the medical evidence on file consists of 
private treatment records dated from June 1980 to September 
2006; and reports of VA examinations in January and March 
2007.  Private treatment records note that the veteran was 
seen in July 1980, January 1981, and March 1982, without any 
reference to a blood pressure reading, or findings or 
diagnosis referable to hypertension.  There are no 
indications that the veteran was seen between the latter date 
and March 1991.

The first indication of any trouble with blood pressure is 
shown in March 1991.  A treatment record at that time records 
a blood pressure reading of 140/86.  The treatment provider 
indicated that the veteran was seen at work with a blood 
pressure reading of 160/106.  The treatment record concluded 
with an impression of hypertension, and the veteran was 
placed on medication (Calan SR) to treat the condition.  
Numerous subsequent treatment records thereafter include 
blood pressure readings and contain impressions and 
diagnoses, which include hypertension or history of 
hypertension.

The report of a January 2007 VA examination report shows that 
the veteran reported that his blood pressure had trended up 
over the years.  He reported that his hypertension dated back 
30 years.  On examination, repeated blood pressures measured 
160/100 three times.  After examination, the report contains 
a diagnosis of hypertension, which, at least on this reading, 
was not fully treated to achieve desired readings.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for hypertension.  Basically, there is 
no medical evidence of a nexus between service and a current 
hypertension first shown more than two decades after 
discharge.  

To summarize, there are no service medical records indicating 
any symptoms in service associated with any current condition 
of hypertension.  Also, there was no evidence of any 
hypertension within the first year after service.  See 
38 C.F.R. § 3.307, 3.309.  

The first medical indication of any hypertension condition 
was in 1991, over two decades after his discharge from 
service in 1968.  Post-service medical records showing no 
indication of hypertension problems until many years after 
service are probative evidence against a nexus with service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service). 

Further, there are no medical opinions to support the 
veteran's assertion regarding nexus.  A remand to obtain a 
medical opinion as to nexus, however, would at best be of 
little or no probative value, given the complete absence of 
any medical evidence indicating a hypertension problem in 
service or until over two decades after service.  Only then 
in 1991, as reflected in the March 1991 private treatment 
record, does medical evidence show that the veteran 
experienced an apparently recent onset of high blood pressure 
symptoms.  A more recent treatment record in January 2003 
suggests that the veteran's hypertension was associated with 
diabetes mellitus.  There is no indication whatsoever that 
any diabetes mellitus is related to service.

Notably, an opinion would have no probative value if it were 
inconsistent with the contemporaneous evidence showing no 
hypertension problem until long after service and only based 
on a history provided by the veteran.  See Reonal v. Brown, 5 
Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  
Essentially, an opinion based on an inaccurate factual 
premise and merely on a history given by the veteran, has no 
probative value.  Id.

While the veteran has attested as to his belief that his 
claimed hypertension is related to service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board can only conclude that the 
claim for service connection for hypertension must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


